Case 4:19-cr-00129 Document1 Filed on 02/20/19 in TXSD Page 1 of 2

United States Courts
Southern District of Texas
FILED
UNDER SEAL
ee FEB 20 2019
IN THE UNITED STATES DISTRICT COURT David J. Bradley, Clerk of Court

FOR THE SOUTHERN DISTRICT OF TEXAS

| UNITED STATES OF AMERICA * Criminal No. 19-
*
Vv. *
* Violation:
MICHAEL ANDREW MCCANN * 18 USC § 152(3)
*
INDICTMENT 1 9 C
THE GRAND JURY CHARGES:
COUNT ONE

On or about March 5, 2014, in the Southern District of Texas, the defendant,
MICHAEL ANDREW MCCANN,

knowingly and fraudulently made material false declarations and statements, under the penalty of
perjury, as permitted under Section 1746 of Title 28 of the United States Code, in and in relation
to cases under Title 11 of the United States Code, specifically, In re Michael A. McCann, Case
No. 14-80094 and In re Michael A. McCann, Case No. 14-31348, by filing and causing to be filed
various Schedules with the Bankruptcy Court, on which he made false statements, including but
not limited to, those described below.

1. On Schedule B, Personal Property (which required him to list all personal property of
whatever kind): question 1, he had no cash on hand; question 2, he had no checking,
savings or other financial accounts; question 24, he had no customer lists or other
compilations containing personally identifiable information; and question 25, he had

no automobiles, trucks, trailers, other vehicles and accessories; and
Case 4:19-cr-00129 Document1 Filed on 02/20/19 in TXSD Page 2 of 2

2. on Schedule I, Current Income of Individual Debtor(s), line 7, he had zero regular
income from operation of business, or profession or farm.

All in violation of Title 18, United States Code, Section 152(3).

A TRUE BILL

ORIGINAL SIGNATURE ON FILE

FOREMAN, UNITED STATES GRAND JURY
SOUTHERN DISTRICT OF TEXAS

RICHARD E. ZUCKERMAN

PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL
U.S. DEPARTMENT OF JUSTICE

TAX DIVISION

 

BY:

 

Yip
WP ,
Tetri-Lei O¥Malley
Trial Attorvey

 

JenE.Thlo 7 i
Senior Litigation Counsel
Tax Division
